        Case 1:17-cv-00563-JMF Document 185 Filed 11/15/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



Antoinette Fondren, Ferdinand Orellana, William    Civil Action No.: 17-563
Stirsman, Sean Daly, and James C. Monaghan,
on behalf of themselves and all others similarly
situated,

                     Plaintiffs,

            vs.

JPMorgan Chase Bank, National Association,
JPMorgan Chase & Company, Compensation &
Management Development Committee of the
Board of Directors for JPMorgan Chase &
Company, the Selection Committee, the
Employee Plans Investment Committee, J.P.
Morgan Investment Management Inc., Head of
Human Resources for JPMorgan Chase & Co.,
Chief Financial Officer for JPMorgan Chase &
Co., Benefits Director of JPMorgan Chase &
Co., Terry Belton, Bernadette Branosky, Corrine
Burger, Sally Durdan, Thelma Ferguson, Tom
Horne, Bei Ling, Pablo Sanchez, Erik Umlauf,
David Watson, Michael Weinbach, Stephen B.
Burke, Lee R. Raymond, William C. Weldon,
John C. Donnelly, Marianne Lake, and John
Does 1-20,

                     Defendants.



   DECLARATION OF DONNA SIEGEL MOFFA IN SUPPORT OF PLAINTIFFS’
  OMNIBUS OPPOSITION TO DEFENDANTS’ MOTIONS TO EXCLUDE, IN PART,
       THE OPINIONS AND TESTIMONY OF MARCIA S. WAGNER AND
         THE OPINIONS AND TESTIMONY OF CYNTHIA L. JONES
         Case 1:17-cv-00563-JMF Document 185 Filed 11/15/19 Page 2 of 4



       I, Donna Siegel Moffa, hereby declare as follows:

       1.      I am Counsel at the law firm of Kessler Topaz Meltzer & Check, LLP, lead class

counsel for Plaintiffs in this action. I submit this declaration in support of Plaintiffs’ Omnibus

Opposition to Defendants’ Motions to Exclude, In Part, The Opinions and Testimony of Marcia

S. Wagner and The Opinions and Testimony of Cynthia L. Jones (“Plaintiffs Opp.”) to, inter

alia, place before the Court the following documents attached as exhibits hereto.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Excerpts of the

Deposition of Cynthia L. Jones, August 22, 2019.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Excerpts of the

Deposition of Marcia S. Wagner, October 11, 2019.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Abbott v. Lockheed

Martin Corp., No. 3:06-cv-00701, ECF No. 225, slip op. (N.D. Ill. Mar. 31, 2009).

       5.      Attached hereto as Exhibit 4 is a true and correct copy of Cates v. Trustees of

Columbia Univ. in City of New York, No. 1:16-cv-06524, ECF No. 349, Report and

Recommendation (S.D.N.Y. Oct. 25, 2019).

       6.      Attached hereto as Exhibit 5 is a true and correct copy of Fuller v. SunTrust

Banks, Inc., No. 1:11-cv-784-ODE, ECF No. 278, slip op. (N.D. Ga. filed Oct. 3, 2019).

       7.      Attached hereto as Exhibit 6 is a true and correct copy of the Memoradnum of

Law at ECF No. 219 in Moreno v. Deutsche Bank Ams. Holding Corp., No. 1:15-cv-09936

(LGS) (S.D.N.Y.).

       8.      Attached hereto as Exhibit 7 is a true and correct copy of Sacerdote v. New York

Univ., No. 1:16-cv-06284, ECF No. 70, slip op. (S.D.N.Y. Apr. 5, 2018).

       9.      By Order dated October 3, 2019 [ECF No. 156], this Court approved certain

redactions to the expert reports submitted by Plaintiffs’ expert, Marcia S. Wagner.           The

                                                1
         Case 1:17-cv-00563-JMF Document 185 Filed 11/15/19 Page 3 of 4



redactions in Plaintiffs Opp. quote language from those expert reports that the Court ordered may

be redacted in its October 3, 2019 Order.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on

November 15, 2019, in Radnor, Pennsylvania.

                                                    Donna Siegel Moffa (pro hac vice)
                                                    KESSLER TOPAZ MELTZER & CHECK, LLP
                                                    280 King of Prussia Rd.
                                                    Radnor, PA 19087
                                                    Telephone: 610-667-7706
                                                    dmoffa@ktmc.com




                                               2
        Case 1:17-cv-00563-JMF Document 185 Filed 11/15/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I, Joseph H. Meltzer, hereby certify that I caused a copy of the foregoing to be filed

electronically via the Court’s CM/ECF system. Those attorneys who are registered CM/ECF

users may access these filings, and notice of these filings will be sent to those parties by

operation of the CM/ECF system.



November 15, 2019                                         s/ Joseph H. Meltzer
                                                         Joseph H. Meltzer
